COURT OF APPEALS FOR THE
                                          FIRST DISTRICT OF TEXAS AT HOUSTON

                                                     ORDER ON MOTION

 Cause number:                      01-15-00544-CV
 Style:                             Terry Neff and Iron Workers Mid-South Pension Fund v.
                                    v. Nicholas F. Brady, David J. Butters, William E. Macaulay, Robert B. Millard,
                                    Robert K. Moses, Jr., Robert A. Rayne, Bernard J. Duroc-Danner, Burt M. Martin, and
                                    Weatherford International Ltd., a Swiss Corporation
 Date motion filed:                 December 2, 2015
 Type of motion:                    Appellee Burt M. Martin’s Unopposed Motion to Withdraw and Substitute Counsel
 Party filing motion:               Appellee Burt M. Martin
 Document to be filed:

 If motion to extend time:
          Original due date:
           Number of previous extensions granted:                               Current Due date:
           Date Requested:

Ordered that motion is:

                    Granted
                     If document is to be filed, document due:
                      Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                    Denied
           Dismissed (e.g., want of jurisdiction, moot)
           Other: _____________________________________
              Appellee Burt M. Martin has filed an unopposed motion to withdraw and substitute counsel. See TEX. R. APP. P.
              6.5(d). Daniel E. Bolia’s request to withdraw as Burt M. Martin’s counsel in this case is granted.
              The Clerk of this Court is directed to note on the docket the appearance of Wallis M. Hampton and Jason E.
              Beesinger as additional attorneys of record for Burt M. Martin. See TEX. R. APP. P. 6.2.



Judge's signature:     /s/ Terry Jennings
                        Acting individually                              Acting for the Court



Date: June 24, 2016.